Citation Nr: 1641982	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-coital mild dermatitis of the penis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his claimed post-coital mild dermatitis of the penis was caused by medication he was given to treat genital warts during service.  The Veteran's June 1995 entrance examination is negative for a history of venereal disease.  In October 1996, the Veteran was treated for genital warts and prescribed medication.  The Veteran was seen for genital warts and chemical dermatosis in May 1997.  

In August 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed post-coital mild dermatitis of the penis.  The VA examiner opined that post-coital mild dermatitis of the penis was less likely than not related to military.  She elaborated that the Veteran admitted that his human papillomavirus (HPV) pre-existed service.  There was no available documentation in military service record or VA treatment notes showing treatment with Cialis or chronic symptomatology.

In October 2009, Dr. R.H., a private physician, wrote that the Veteran had two round red spots on his penile shaft.  He reported chronic painful intercourse and sometimes having to stop during intercourse because of pain.  The Veteran's pain following intercourse could last for many hours and he still had some warts.  
Dr. R.H. recommended a follow-up with an urologist.

In July 2011, the Veteran underwent another VA examination.  The VA examiner indicated that there was no objective evidence of post-coital dermatitis.  The chemical dermatitis had resolved and there was insignificant hypopigmentation as a residual.  There was no functional limitation.  She also indicated that the Veteran had pre-existing genital warts and there was no current treatment or functional limitation.  The Veteran's genital warts were not aggravated or worsened beyond its natural progression due to military service.

In his August 2011 VA Form 9, the Veteran stated that scarring on his penis was still painful and he was unable to maintain an erection.  He was unable to pursue treatment for financial reasons.

The Board finds that the August 2009 and July 2011 VA examinations are inadequate as they do not address the Veteran's competent and credible contentions regarding painful intercourse and erectile dysfunction.  Additionally, the VA examiners did not provide the correct standard for determining whether the Veteran's post-coital mild dermatitis of the penis pre-existed his active military service, and if so, whether it was aggravated by his active military service.  This medical opinion is necessary before the Veteran's claim can be decided on the merits.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  After obtaining available records, schedule the Veteran for a VA examination with an urologist to determine the nature and etiology of the Veteran's claimed post-coital mild dermatitis of the penis, including any residual functional dysfunction.  

The examiner should provide an opinion addressing the following:

a) Did the Veteran clearly and unmistakably (undebatably) enter active military service with pre-existing post-coital mild dermatitis of the penis?

i.  If yes, was the pre-existing post-coital mild dermatitis of the penis clearly and unmistakably not aggravated beyond the natural progress of the disease by such service?  

ii. If the answer to either of the preceding questions is negative, then is it at least as likely as not that the current post-coital mild dermatitis of the `penis is the result (in whole or part) of any event in the Veteran's active military service?

The term "as likely as not" mens that the evidence both for and against a conclusion is so evenly balanced that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should specifically address the Veteran's statements that his current painful intercourse and inability to maintain an erection were caused by treatment he received in service for genital warts.

All opinions should be supported by clear reasons.  
If it is not possible to provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the needed opinion is beyond the scope of current medical knowledge, or there is missing evidence that would permit the needed opinion to be provided.  The examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




